Exhibit 99.1 Brookfield Residential Properties Inc. Investors, analysts and other interested parties can access Brookfield Residential’s 2014 results, corporate profile, and annual report on our website at www.brookfieldrp.com. The 2014 year end results conference call and webcast will be held on February 11, 2015 at 11 a.m. (EST). Dial 1.800.319.4610 toll free in North America or 1.604.638.5340 for overseas calls. The call will also be available via webcast live at www.brookfieldrp.com. The recorded conference call replay can be accessed until March 13, 2015 by dialing 1.800.319.6413 or 1.604.638.9010 and using code 1231#. BROOKFIELD RESIDENTIAL REPORTS 2 Calgary, Alberta, February 10, 2015 – Brookfield Residential Properties Inc. (BRP: NYSE/TSX) today announced its financial results for the three and twelve months ended December 31, 2014. The results are based on U.S. Generally Accepted Accounting Principles (U.S. GAAP). “Brookfield Residential delivered excellent performance again in 2014. Following a strong fourth quarter, income before income tax for 2014 increased 56% to $269 million compared with $172 million during the same period in 2013. The improvement was due to improved housing and land gross margin percentages, as our overall gross margin percentage for the year ended December 31, 2014 increased to 30% from 28% in 2013,” commented Alan Norris, President and Chief Executive Officer of Brookfield Residential. “We anticipate continued recovery in the U.S. housing market. Recently announced changes to lending standards and the proposed reduction in FHA premiums should help to further stimulate activity in the U.S. market. In Canada, the unknown in 2015 relates to the impact of declining commodity prices on the housing market. We believe the rapid decline in oil prices could present challenges for the energy-driven Alberta market. Elsewhere however, we believe the overall impact of lower oil and gas prices could prove to be positive for both the Canadian and U.S. consumer and therefore, the homebuilding industry.” Performance and Financial Highlights Three months ended December 31 Twelve months ended December 31 (US$ millions, except per share amounts) Total revenue $ Income before income taxes 90 Income tax (expense) / recovery ) (7
